DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 12, 2022.

Response to Arguments
Applicant’s amendment/arguments filed on April 25, 2022 regarding claims 1-10 and 12 rejections under 35 U.S.C. 102/103 have been fully considered but found unpersuasive as explained below.
Applicant respectfully asserts that the cited prior art does not disclose the limitations “wherein a plane of the base plate extends parallel to a longitudinal extension of the pump element inserted into the pump housing and wherein a rotation axis of the circumferential eccentric of the eccentric arrangement is perpendicular to the plane of the base plate”.

The Examiner respectfully submits that BRENDEL (Please see Annotated Figs. 1-3 below) disclose wherein a plane ((transversal-cutting plane)) of the base plate (500) extends parallel to a longitudinal extension of the pump element (650) inserted into the pump housing (600) and wherein a rotation axis (common shaft 20 projecting axis) of the circumferential eccentric (700) of the eccentric arrangement (670) is perpendicular to the plane (transversal-cutting plane) of the base plate (500).

Applicant respectfully asserts that “in Brendel, the pump element housing (housing of piston 22) is not fixedly attached to a base plate (base part 12)”.
The Examiner respectfully submits that pump element housing (600) is fixedly attached to the base plate (500) as explained and interpreted by the Examiner in BRENDEL Annotated Figs. 1-3 below. 
Further on, while it is true that said structure of BRENDEL is not the same as the structure in the Figures and Written Specification of the Present Application, it is also true that said interpretation of BRENDEL structure reads reasonably on the claim language as on record.
Please note all the structures regions that the Examiner regards as the base plate (500) in BRENDEL Annotated Figs. 1-3 below.

Applicant respectfully asserts that “in Brendel, the circumferential eccentric (23) is not in a "fixed relative position" to the pump element (22)”.
The Examiner respectfully submits that the circumferential eccentric (700: [0023-0024]) is in a fixed relative position (BRENDEL [0023-0024]) to the pump element (650) inserted into the pump element housing (600) as explained and interpreted by the Examiner in BRENDEL Annotated Figs. 1-3 below.
Said circumferential eccentric (700: [0023-0024]) is in a pivoted fixed relative position for that respect.







Drawings
The drawings filed on April 25, 2022 do not introduce any new matter and are acceptable.

Specification
The amendment to the specification filed on April 25, 2022 do not introduce any new matter and is acceptable.

Disposition of Claims
     Claims 1-3 and 5-14 are pending in this application.
     Claim 11 is withdrawn from consideration.
     Claims 1-3, 5-10 and 12-14 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 6, the limitation “the eccentric arrangement A” in “…a central axis of the eccentric arrangement A and the pump element…”, lacks sufficient antecedent basis for this limitation in the claim. Further on, the Examiner submits that the limitation “the eccentric arrangement A” is just a typo that should read instead as the limitation “the eccentric arrangement” to fix all antecedent basis issues and be consistent with dependent claim 1.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…a central axis of the eccentric arrangement and the pump element…”, as this is consistent with the Present Application Specification and US Patent Prosecution Standards.

Claim 12 is also rejected under 35 U.S.C. 112(b) only because of its dependency upon base claim 6 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (BRENDEL – EP 1514774 A1).

With regard to claim 1, BRENDEL (Please see Annotated Figs. 1-3 below) disclose:
An assembly unit (1000) as a structural component for a lubricant pump (600), the assembly unit (1000) having:
a base plate (500), 
at least one pump element housing (600) fixedly attached to the base plate (500) with 
a pump element (650) powered by a linear motion inserted therein, and further having 
an eccentric fixing (660) to enable assembling an eccentric arrangement (670) provided with a circumferential eccentric (700: [0023-0024]) in a fixed relative position (BRENDEL [0023-0024]) to the pump element (650) inserted into the pump element housing (600), 
wherein a plane ((transversal-cutting plane)) of the base plate (500) extends parallel to a longitudinal extension of the pump element (650) inserted into the pump housing (600) and 
wherein a rotation axis (common shaft 20 projecting axis) of the circumferential eccentric (700) of the eccentric arrangement (670) is perpendicular to the plane (transversal-cutting plane) of the base plate (500).

    PNG
    media_image1.png
    618
    1093
    media_image1.png
    Greyscale

BRENDEL Annotated Fig. 1

    PNG
    media_image2.png
    807
    1343
    media_image2.png
    Greyscale

BRENDEL Annotated Fig. 2

    PNG
    media_image3.png
    756
    874
    media_image3.png
    Greyscale

BRENDEL Annotated Fig. 3

With regard to claim 2, BRENDEL (Please see Annotated Figs. 1-3 above) disclose the assembly unit (1000) according to claim 1, and further on BRENDEL also discloses:
wherein the eccentric fixing (660) comprises boreholes (800) provided in a specified arrangement and formed to receive fastening bolts (not shown but inherently the boreholes 800 will receive bolts) to enable securing the eccentric arrangement (670) via respective internally threaded boreholes (800) in the eccentric arrangement (670).

With regard to claim 3, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the assembly unit (1000) also comprises the eccentric arrangement (670) disposed in a fixed relative position to the pump housing (600).

With regard to claim 7, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the assembly unit (1000) further comprises a driving device (drive lever 18: [0021-0023]) connected to the base plate (500) and coupled to the eccentric arrangement (670) in a torque-locked manner (BRENDEL Fig. 3; [0021-0023]).

With regard to claim 8, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the base plate (500) has a rectangular basic shape, wherein the longer side of the rectangular shape is parallel to a longitudinal extension of the pump element (650) inserted into the pump housing (600).

With regard to claim 9, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
the assembly unit (1000) of claim 1 as well as the pump housing (600) with the assembly unit (1000) received therein.

With regard to claim 13, BRENDEL disclose the assembly unit according to claim 2, and further on BRENDEL also discloses:
wherein the eccentric fixing (660) comprises boreholes provided in a specified arrangement and formed to receive fastening bolts to enable securing the eccentric arrangement (670) via respective internally threaded boreholes in a bearing washer of the eccentric arrangement (670) in a predefined relative position to the pump housing (600).

With regard to claim 14, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the eccentric fixing (660) is formed within the base plate (500) as a borehole in which a drive shaft of the eccentric arrangement (670) is rotationally supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over (BRENDEL – EP 1514774 A1), in view of (Krebs – US 2011/0271670 A1).

With regard to claim 10, BRENDEL disclose the assembly unit according to claim 9.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the pump housing is fully or partially formed as a plastic housing

However, regarding limitation (A) above, Krebs discloses a similar pump assembly unit as BRENDEL above, where a pump housing 5 is provided from plastic, permitting cost-effective manufacture (Krebs [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the pump housing made of plastic as taught by Krebs permitting cost-effective manufacture (Krebs [0021]).

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (BRENDEL – EP 1514774 A1), in view of (SAITO – US 2009/0301887 A1), further in view of (Ebara – US 2005/0074354 A1).

With regard to claim 5, BRENDEL disclose the assembly unit according to claim 1.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the base plate is formed from metal and has a thickness of between 1.5mm and 10mm

However, regarding limitation (A) above, it is well-known in the art to have similar pump assembly units with similar base/support/mount plates as BRENDEL above where the plate itself is made of a metal like aluminum, steel, iron, or similar metals with thicknesses ranging in the 1-5 mm range as evidenced by SAITO and Ebara below.
Further on, SAITO discloses/teaches that a flat plate member (25 mm in height x 25 mm in width x 5 mm in thickness) that is made of high-silicon aluminum alloy with 14% by mass of silicon was prepared.  High-silicon aluminum alloy that constitutes the plate member had a hardness of HV 150 at a depth of 1 mm from the surface with Vickers hardness scale HV 0.01.  Ten point height of roughness profile R.sub.ZJIS94 on the surface of the plate member was set to be 1 µm (SAITO [0053]). In order to improve strength of a rear housing and thereby prevent deformation thereof in response to increase in pressure within an oil pump (e.g., 8 MPa to 15 MPa), the rear housing may be formed of a high-silicon aluminum alloy that contains approximately 1 to 25% by mass of silicon (Si) (SAITO [0008]).
Still further, Ebara (Fig. 6) discloses/teaches that a thickness of the upper cover 266 is 2 mm or higher to 10 mm or lower (most preferably 6 mm according to the embodiment).  By setting the upper cover 266 to such a thickness, it is possible to achieve miniaturization while sufficiently enduring pressure of the discharge muffling chamber 262 which becomes higher than that in the airtight container 212, and to secure an insulation distance from the electric element 214 (Ebara [0102]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the base plate made of metal with a thickness between 1.5mm and 10mm as taught by SAITO and Ebara in order to achieve miniaturization while sufficiently enduring pressures that arise during operation of the pump units assembly.

With regard to claim 6, BRENDEL disclose the assembly unit according to claim 1.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the base plate is formed from metal and formed to absorb the maximum compression force Fmax applied by the eccentric in pumping operation such that under the influence of this force Fmax, a change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 100µm

However, regarding limitation (A) above, it is well-known in the art to have similar pump assembly units with similar base/support/mount plates as BRENDEL above where the plate itself is made of a metal like aluminum, steel, iron, or similar metals with thicknesses ranging in the 1-5 mm range as evidenced by SAITO and Ebara below.
Further on, SAITO discloses/teaches that a flat plate member (25 mm in height x 25 mm in width x 5 mm in thickness) that is made of high-silicon aluminum alloy with 14% by mass of silicon was prepared.  High-silicon aluminum alloy that constitutes the plate member had a hardness of HV 150 at a depth of 1 mm from the surface with Vickers hardness scale HV 0.01.  Ten point height of roughness profile R.sub.ZJIS94 on the surface of the plate member was set to be 1 µm (SAITO [0053]). In order to improve strength of a rear housing and thereby prevent deformation thereof in response to increase in pressure within an oil pump (e.g., 8 MPa to 15 MPa), the rear housing may be formed of a high-silicon aluminum alloy that contains approximately 1 to 25% by mass of silicon (Si) (SAITO [0008]).
Still further, Ebara (Fig. 6) discloses/teaches that a thickness of the upper cover 266 is 2 mm or higher to 10 mm or lower (most preferably 6 mm according to the embodiment).  By setting the upper cover 266 to such a thickness, it is possible to achieve miniaturization while sufficiently enduring pressure of the discharge muffling chamber 262 which becomes higher than that in the airtight container 212, and to secure an insulation distance from the electric element 214 (Ebara [0102]).
Finally, the Examiner takes Official Notice regarding the limitation “a change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 100µm”, that said distance is the optimal in similar systems in order to achieve miniaturization while maintaining the required torque to operate the pump.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the base plate made of metal with a thickness between 1.5mm and 10mm as taught by SAITO and Ebara in order to achieve miniaturization while sufficiently enduring pressures that arise during operation of the pump units assembly.

With regard to claim 12, BRENDEL in view of SAITO and Ebara disclose the assembly unit according to claim 6, and further on BRENDEL in view of SAITO and Ebara also discloses:
wherein the change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 20 µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747